Citation Nr: 0200304	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  94-16 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for residuals of 
tonsillitis, to include dilated cardiomyopathy with 
congestive heart failure.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



REMAND

The veteran had active duty from November 1964 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

Relying in part upon a January 1995 opinion from an acting 
director of the medical service of the Veterans Health 
Administration, a March 1995 Board decision denied the 
veteran's claim.  The veteran appealed the Board's decision 
to United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  Based on a joint motion, that 
decision was vacated by the Court and remanded the case to 
the Board in May 1996.  A hearing at the Board was conducted 
in March 1997.  An opinion was obtained in May 1997 from an 
independent medical expert (IME).  A November 1997 Board 
decision again denied the claim.  In an August 1999 
Memorandum decision the Court noted VA concession that the 
IME might be a part-time physician employee of VA and the 
case was remanded to clarify this matter.  

Subsequently, in September 2000 the United States Court of 
Appeals for the Federal Circuit reversed and remanded the 
case to the Court with respect to its' August 1999 holding as 
to the application of 38 U.S.C.A. § 1154(b).  In April 2001 
the Court remanded the case to the Board noting that the 
matter of whether the appellant was a combat veteran had 
never been adjudicated by the RO or the Board.  Also, the 
Court declined to set a deadline (as suggested by the Federal 
Circuit) for conclusion of this case noting that "[t]o 
impose an arbitrary date without the slightest clue as to 
whether such a date was either reasonable or appropriate 
would be wrong.  It would be like slicing meat with a 
cleaver."  It was also noted that further evidentiary 
development was required and that during many of the years 
during the adjudication the case had been before the Court 
and the Federal Circuit [and not merely pending within the VA 
adjudication system].  In any event the Court urged "the 
Secretary to move this case with all energy and dispatch."  

In keeping with the wishes of the Court and the Federal 
Circuit, the Board had taken extraordinary steps to expedite 
the veteran's recent request for a traveling member of the 
Board.  

In view of the foregoing, this case must be returned to the 
RO so that a Travel Board hearing can be scheduled.  
Therefore, this case will be REMANDED to the RO for the 
following: 

The RO schedule a Travel Board hearing 
for the veteran in accordance with 38 
C.F.R. §§ 19.75 and 20.704(a) (2001).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 


